Exhibit 10.3
April 8, 2009
AGREEMENT: The American Bottling Company
CROWN Cork & Seal USA, Inc. (“Crown”) is pleased to offer the following
agreement for the supply of aluminum [...***...] beverage cans and ends
(“Containers”), consistent with standard soft drink specifications and standard
specifications for ABC Containers attached as Exhibit A, and printed with up to
six color decoration. End units supplied shall be 202 diameter standard “LOE” or
Crown’s 202 diameter “Super-Ends®”.
TERM OF AGREEMENT: The term of the Agreement shall be for a period of
[...***...] years beginning [...***...] and extending through [...***...]
LOCATIONS & VOLUMES: Crown shall supply and The American Bottling Company
(“ABC”) agrees to purchase from Crown, [...***...] of ABC’s Container
requirements (except as discussed below) for the sizes specifically indicated
with “Xs” below and at the indicated filling locations:
[...***...]
It is understood and agreed that at the Buena Park, CA Louisville, KY,
Jacksonville, FL and Sacramento, CA locations, Crown’s can and/or end supply
shall be less than [...***...], to the extent that ABC fills Containers for
[...***...] and [...***...] designates an alternative can maker to supply its
Container (can and end ) requirements. [...***...]
*** CONFIDENTIAL TREATMENT REQUESTED

1



--------------------------------------------------------------------------------



 



[...***...]
* Pending completion and operation of the Victorville, CA location, the parties
will discuss the supply of Containers at that facility.
[...***...]
PRICING:
Effective January 1, 2009, pricing will be based upon the 2008 Base Price for
can bodies and ends as set forth below. [...***...]. The 2009 Base Price
includes aluminum ingot, conversion, and delivery charges, and will be used as
the benchmark for ingot to sheet conversion price changes, and non-metal sheet
to can adjustments for the Term of this Agreement as set forth below.
2008 BASE PRICE

                         
$/MEA (‘000)
    [...***...]       [...***...]       [...***...]  
Can Body
    [...***...]       [...***...]       [...***...]  
202 SuperEnd
    [...***...]       [...***...]       [...***...]  
202 LOE
    [...***...]       [...***...]       [...***...]  

2009 BASE PRICE

                         
$/MEA (‘000)
    [...***...]       [...***...]       [...***...]  
Can Body
    [...***...]       [...***...]       [...***...]  
202 SuperEnd
    [...***...]       [...***...]       [...***...]  
202 LOE
    [...***...]       [...***...]       [...***...]  

Base Price assumptions:

1.   Base Prices include standard inks with up to 6-color graphics.   2.  
Aluminum London Metals Exchange plus Mid-West Premium for ingot price of
[...***...] per pound.   3.   Base Price includes charge for delivery on
[...***...]. Delivery on [...***...] may or may not be included (depending on
the location) and is outlined under the “Freight” section of this Agreement.

*** CONFIDENTIAL TREATMENT REQUESTED

2



--------------------------------------------------------------------------------



 



Additional Pricing Considerations:

1.   Color Tabs — Additional charge for color tabs (standard colors), add $
[...***...]/MEA ends. The minimum order quantity for color tabs is [...***...]
million units.   2.   Cans requiring white basecoat: ADD [...***...]/MEA

CONVERSION FACTORS (LBS PER MEA):
Throughout the term of this Agreement, Container prices shall be adjusted based
on Net and Gross metal conversion factors outlined in the chart below.

                      Gross Weight     Net Weight       (pounds per     (pounds
per       MEA)     MEA)  
[...***...]
    [...***...]       [...***...]  
[...***...]
    [...***...]       [...***...]  
[...***...]
    [...***...]       [...***...]  
202 SuperEnd® ends
    [...***...]       [...***...]  
Shell
    [...***...]       [...***...]  
Tab
    [...***...]       [...***...]  
202 LOE ends
    [...***...]       [...***...]  
Shell
    [...***...]       [...***...]  
Tab
    [...***...]       [...***...]  

PRICE ADJUSTMENT:
During the Term of this Agreement, the Base Prices for [...***...] and ends
shall be adjusted to reflect [...***...]

•   [...***...]

  •   The [...***...] component of the price adjustment factor is based on
[...***...]     •   [...***...]     •   [...***...]

*** CONFIDENTIAL TREATMENT REQUESTED

3



--------------------------------------------------------------------------------



 



[...***...]

•   Aluminum Ingot to Sheet Conversion Costs

  •   The Base Prices as of January 1, 2009 are the benchmark for price
adjustments beginning in 2010. The Base Prices for each calendar year will be
the basis for price adjustments in the next calendar year.     •   [...***...]  
  •   [...***...]

•   [...***...]

  •   The Base Prices as of January 1, 2009 are the benchmark for price
adjustments beginning in 2010. The Base Prices for each calendar year will be
the basis for price adjustments in the next calendar year.     •   On
[...***...] each contract year, [...***...]. The first such adjustment shall be
[...***...] and will reflect the [...***...] and subsequent adjustments shall be
made each [...***...] thereafter [...***...]. An example is provided in
Appendix I [...***...]

•   Freight Adjustments on [...***...]

*** CONFIDENTIAL TREATMENT REQUESTED

4



--------------------------------------------------------------------------------



 



[...***...]

  •   [...***...] are sold on an ex works basis and freight is prepaid and added
to the invoice. The pick-up allowances for 2009 are included in Appendix II. The
base freight costs are detailed in the “Freight” section of the Agreement.     •
  [...***...]

•   Other Adjustments

  •   Except for the price adjustments noted above, there will be no “Other
Adjustments” for metal or non-metal inflation during the Term of this Agreement.

[...***...]
MONTHLY RECONCILIATION: [...***...]. Crown also shall provide any final hedge
reconciliations by the end of the third (3rd) business day of the next month.
*** CONFIDENTIAL TREATMENT REQUESTED

5



--------------------------------------------------------------------------------



 



PAYMENT TERMS: Payment for Containers supplied under this Agreement shall be due
net [...***...] days from the date of invoice. No cash discounts will be
allowed.
[...***...]
FREIGHT: Cans and ends are packaged and loaded in order to maximize trailer
utilization (i.e. pin-wheeled loads) and minimize freight costs. The prices
herein include freight delivery costs for [...***...]
[...***...]
ABC may use its own fleet of trucks to pick up cans and/or ends at the Crown
manufacturing facilities and Crown shall give a freight allowance equal to its
cost to deliver by commercial carrier. Appendix II includes the appropriate
freight allowances by location. Crown intends to supply can bodies to the
various ABC filling locations from the following can manufacturing facilities:

          Crown’s Current Can Supply
[...***...]
  [...***...]

*** CONFIDENTIAL TREATMENT REQUESTED

6



--------------------------------------------------------------------------------



 



[...***...]. Crown reserves the right to recalculate the freight component of
the Container price if ABC relocates the delivery sites for substantial
quantities of Containers or establishes new delivery locations.
WAREHOUSING: Crown intends to ship all Containers directly to each ABC filling
location where applicable. At Crown’s discretion, it may choose to establish and
ship can bodies through warehouses in close proximity to ABC filling locations
where shipping miles may be too far for reliable direct service. If such
warehouses are established, ABC would be offered freight pick-up allowances if
can bodies are picked-up by ABC trucks.
During the Term of this Agreement, Crown agrees to provide, at [...***...] ABC,
warehouse storage space of [...***...] square feet in the Los Angeles, CA area
at a location that is mutually acceptable to both parties. Such warehouse space
is to be appropriate for the storage of filled beverage cans and bottles.
[...***...]
*** CONFIDENTIAL TREATMENT REQUESTED

7



--------------------------------------------------------------------------------



 



[...***...]
PACKAGING EQUIPMENT: In the prior agreement for the purchase and supply of
[...***...] Containers between Crown and ABC’s predecessor, in consideration for
ABC purchasing [...***...] Containers from Crown, Crown agreed to obtain certain
[...***...] can packaging equipment at a cost (inclusive of installation costs)
not to exceed [...***...] (the “Equipment”) to be installed at [...***...]. The
Equipment remains the property of Crown until [...***...] at which time
ownership of the Equipment shall be transferred to ABC; provided, however, that
ABC shall not obtain ownership of the Equipment if this Agreement terminates
prior to [...***...] because of a breach by ABC. ABC agrees that only
[...***...] Containers manufactured by Crown may be packaged using the Equipment
during Crown’s ownership of the Equipment. ABC shall keep the Equipment in good
order and repair at its sole cost in accordance with industry standards, normal
wear and tear excepted. [...***...]. ABC shall obtain and maintain for the term
of Crown’s ownership of the Equipment, property insurance for the full
replacement value of the Equipment from a carrier reasonably acceptable to
Crown. Such policy shall name Crown as loss payee until ownership transfers to
ABC. The commercial general liability and property insurance policies shall
contain a clause that Crown will be notified of any cancellation or material
adverse change thereto at least 30 days prior to the effective date of the
cancellation or material change to the policies. ABC shall provide Crown with a
certificate of insurance upon Crown’s reasonable request. Crown shall not be
responsible for any damage to ABC caused by reason of the use or by reason of
any defects in the Equipment, unless caused by Crown. WITHOUT LIMITING THE
FOREGOING, CROWN MAKES NO WARRANTY, WITHER EXPRESS OR IMPLIED IN FACT OR BY LAW
WITH RESPECT TO THE EQUIPMENT, [...***...]. Crown does agree however, to
transfer any manufacturer’s warranties to ABC and ABC shall look solely to the
manufacturer of the Equipment for any manufacturing defects in the Equipment.
FORECASTING AND INVENTORY TURNOVER
*** CONFIDENTIAL TREATMENT REQUESTED

8



--------------------------------------------------------------------------------



 



1.   Forecasts of Requirements — ABC shall supply Crown with a rolling 12 month
forecast of Container requirements. Such forecast shall be for planning purposes
only and shall not be binding on ABC. [...***...]. The parties agree to work
together to mitigate forecast issue and to continually improve forecasting
accuracy. [...***...]   2.   Assured Supply — If any of the Crown plants
encounter difficulties meeting the needs for the Containers required by this
Agreement, Crown will make commercially reasonable efforts to source such
Containers from other facilities of Crown. The obligations of Crown in the
preceding sentence shall not apply in the case of difficulties relating to Force
Majeure. Crown will make commercially reasonable efforts to resume production at
the supply facility affected by the Force Majeure event under the terms and
conditions of this Agreement in a timely manner.   3.   [...***...]

GRAPHICS AND ARTWORK:

1.   Standard Can Graphics — Normal and customary engraving costs and standard
[...***...] press plate costs will be absorbed by Crown; provided that the
engravings and press plates are actually used to produce for shipment a minimum
of [...***...] during the first [...***...] day period following completion of
the engravings. If the [...***...] minimum can quantity is not shipped in that
period, the total engraving and press plate costs of [...***...] will be
invoiced to ABC.   2.   High Quality Graphics — More complex can designs require
additional separation work, higher resolution printing plates [...***...], and
incremental set-up time on the press and entail greater spoilage. Crown reviews
each design submitted and will advise which designs, if any would benefit from
its High Quality Graphics process, which would then be subject to an additional
up-charge negotiated at the time of order.   3.   Proof Cans — Crown will send
samples for each color on the can, which must be approved by ABC. In addition,
sample cans will need to be supplied to the appropriate Crown plant(s) for use
as color targets. If Crown will need to run the color target cans, either on the
proofing press or on-line, there will be a cost of [...***...] per design.

CONFIDENTIALITY: ABC and Crown agree to maintain strict confidentiality
regarding the contents of this Agreement including all pricing and other terms
set forth herein.
PREVIOUS AGREEMENTS: This Agreement shall supersede and replace any previous
agreement between the parties [...***...] and the Supply Agreement dated
June 15, 2004 as amended in its entirety (including the paragraph 8 reference to
employees or consultants).
*** CONFIDENTIAL TREATMENT REQUESTED

9



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS: The attached Terms of Business executed by the parties of
even date herewith shall be incorporated herein by reference and govern the
supply of Containers from Crown to ABC. To the extent there is a conflict
between the Terms of Business and the terms specified in this Agreement, the
terms of this Agreement shall supersede and take precedence.
If you are in agreement with the terms and conditions set forth above, please
sign in the space provided below and return one original copy to Crown.

          CROWN Cork & Seal USA, Inc.
      By:   /s/ Thomas T. Fischer         (Authorized Representative)           
    THE AMERICAN BOTTLING COMPANY
      By:   /s/ Derry Hobson         (Authorized Representative)             

10



--------------------------------------------------------------------------------



 



         

Appendix I: Aluminum Ingot to Sheet Conversion and Sheet to Can Conversion Price
Adjustment Examples
[...***...]
*** CONFIDENTIAL TREATMENT REQUESTED

11



--------------------------------------------------------------------------------



 



2010 Producer Price Inflation Example
[...***...]
*** CONFIDENTIAL TREATMENT REQUESTED ON 5 PAGES

12



--------------------------------------------------------------------------------



 



Appendix II: ABC Freight Allowances for Customer Pick-Up (CPU)
[...***...]
*** CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



TERMS OF BUSINESS
(GOODS)
INTRODUCTION.
These Terms of Business are signed in consideration of the mutual agreements
herein and other consideration, the receipt and adequacy of which is hereby
acknowledged, and with the understanding that the undersigned companies are
bound by their terms.
As used in these Terms of Business, “we”, “our”, “us” (and like terms) refers to
Purchaser. “You”, “yours” means you, the Supplier.
PURCHASER. American Bottling Company
SUPPLIER. Crown Cork & Seal USA, Inc.
GOODS. “Goods” has the same meaning in these Terms of Business as “Containers”
in the letter agreement.
QUANTITIES. Unless expressly specified in the letter agreement, Purchaser will
have no obligation to order, purchase or use any quantity of Goods, except for
those quantities ordered in its written purchase order or expressly committed to
in a hedging order or, in the case of a blanket purchase order, releases issued
thereunder and not the entirety of the blanket purchase order.
SUBCONTRACTORS. You may not subcontract the manufacturing of Goods unless
otherwise specified in the Agreement or with our prior written approval. We
specifically acknowledge that your wholly-owned subsidiaries may manufacture
Goods or components thereof as part of your performance of this Agreement.
Notwithstanding the foregoing and regardless of whether subcontracting was
specified or otherwise approved, including if we pay directly for such Goods,
you remain fully responsible for the payment and performance of all of your
subcontractors, suppliers and vendors.
PRICES FOR GOODS. The price(s) for Goods (the “Prices”) and any applicable
pricing adjustments are set forth in the letter agreement (the “Price”).
TAXES. We will pay those sales, use, excise or other similar taxes (excluding
taxes based on your net income or business enterprise) assessed on the Prices
paid hereunder. Unless we provide you a valid exemption certificate, we will pay
you those taxes you actually paid or are required to collect or pay. Such taxes
must be invoiced along with the Prices, and we will pay them, in accordance with
the Payment Terms Section above.
SPECIFICATIONS FOR GOODS. All delivered Goods (and their packaging) must comply
with any and all applicable Specifications or as we may have mutually agreed
with you in the Agreement or otherwise in writing. If no such Specifications
exist for their containers, the containers must be recognized standard
containers suitable for their transportation, handling and storage and
sufficient to prevent any leakage, spillage or damage. In addition, you may not
modify the Goods in any way without notice to, and prior written approval from,
us prior to shipment so that we may evaluate and consent to any modification of
the Goods. If we receive any modified Goods without our consent, we may return
them at your expense, and you will reimburse us for all losses, damages and
expenses we incur as a result of the modification.
BACKUP DOCUMENTATION. You will maintain, and upon our request, promptly provide
complete and accurate backup documentation sufficient to substantiate all
transactions with us and charges claimed on each invoice. [...***...]. You will
otherwise cooperate with all reasonable requests in connection with such review.
You shall promptly refund to us any overcharge resulting from such review. This
Section shall survive for 12 months after the later of the last transaction
between us or the expiration or termination of any applicable agreement between
us.
FORECASTS. We may, from time to time, provide you with good faith
forecasts/estimates and/or blanket purchase orders for our anticipated needs for
Goods. These may be for annual and/or monthly rolling
*** CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



periods. These are separate and apart from any hedging requests we may issue
pursuant to the letter agreement and will create no obligation or liability for
Purchaser. They are provided solely so that you can plan your production,
inventory and capacity in order to supply Purchaser in the normal course of your
business and in accordance with the terms herein.
ORDERING. We will notify you of any and all required quantities, delivery dates
(“Delivery Dates”), delivery locations, shipping instructions and other terms
for Goods via our written purchase order. This purchase order, once accepted,
will be binding upon you. Any pre-printed terms and conditions contained in
forms used by either you or us to implement this Agreement, including any
purchase order, acknowledgment, invoice or other correspondence will be
disregarded.
DELIVERY OF CONFORMING GOODS. You agree to deliver all ordered Goods, undamaged,
without substitution, and in compliance with our accepted Purchase Order, the
Specifications, all warranties and other terms and conditions of this Agreement.
Failure to Deliver Goods. If you fail to deliver or if you deliver
non-conforming Goods as required above, Purchaser may do any or all of the
following: cancel shipment, reject, return or hold them for you (for full credit
and at your expense and risk), and/or require replacement (but only with our
written authorization). [...***...]
Removal of Insignia/Destruction of Goods. For any rejected, returned or
unpurchased Goods, you will remove any evidence of our name, trademarks or the
like before selling or otherwise disposing of them, destroy any food or beverage
product not fit for human consumption, and indemnify us against any claim, loss
or damage arising out of your failure to do so.
INSPECTION/ACCEPTANCE. We may inspect Goods prior to payment or acceptance to
verify compliance with the terms of this Agreement and applicable criteria or
Specifications. Payment will not constitute acceptance thereof. However, neither
our inspection, approval or acceptance, nor lack thereof, nor anything else in
this Agreement, will relieve or limit any of your obligations and warranties
under this Agreement (including for testing, inspection, and quality control),
whether or not a defect or nonconformity is apparent on examination.
TITLE AND RISK OF LOSS OF GOODS. Title and risk of loss will remain with you
until tender of delivery of the Goods at the Delivery Location.
QUALITY ASSURANCE AND TECHNICAL SUPPORT FOR GOODS. With respect to Goods, you
agree (at our request and at no charge to us) to:

  •   Facility Audits. Allow us (together with our representatives) to audit
your manufacturing facilities upon reasonable advance notice and during normal
business hours to verify compliance with this Agreement; provided you receive
reasonable assurances of confidentiality from our representatives and reasonable
advance notice. We acknowledge that we are responsible for any unauthorized
disclosure or use of your Confidential Information by our representatives.     •
  Technical Support. Provide information and assistance to identify and resolve
issues relating to the Goods, including:

  •   Technical support personnel fluent in English.     •   Use of laboratories
in the U.S. or, as reasonably requested, where Purchaser is located.     •  
Full cooperation with us (or independent third parties at our request) regarding
product performance and regulatory issues, including in making any required
disclosures to governmental agencies or the public.     •   Information,
assistance or a plan of action within 24 hours of our request. If you do not
assist us within such period, we may (at your cost) obtain such assistance from
a third party.

  •   Recalls. If any quality or technical difficulties with any of the Goods
are discovered or the Goods otherwise fail to comply with the warranties or
other provisions of this Agreement, you agree to:

  •   Immediately cease distribution, recall and/or withdraw such Goods and
their packaging from the territory or subsequent purchasers thereof, and

*** CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



  •   [...***...]

  •   Senior Level Meetings. Meet (through both parties senior management teams)
to discuss opportunities for cost reduction, manufacturing issues, supplier
competitiveness, raw material, delivery and freight costs and other issues.    
•   Supply Chain Improvement. Establish and participate in supply chain
improvement teams with us in order to review, optimize and reduce costs while
improving efficiency of the supply chain.     •   Account Rep. Designate (and if
necessary remove and replace) an acceptable account representative to manage our
account and be available for contact all times on a 24-hour basis.

WARRANTIES.
Each party represents and warrants to the other that:
Authorization, etc. The execution, delivery and performance of this Agreement
has been duly authorized by all necessary corporate action on its part and that
this Agreement has been duly and validly executed and delivered by such party
and constitutes a valid and binding agreement of such party, enforceable against
such party in accordance with its terms, subject to bankruptcy laws.
Breach of Law/Agreements/Consents. Its execution, delivery and performance of
this Agreement and consummation of the transactions contemplated hereby will not
(1) violate or conflict with any applicable Law; (2) conflict with or result in
any breach of or constitute (with or without due notice or lapse of time or
both) any material default under, or cause any acceleration of, or any maturity
of, any contract or other agreement it is a party or subject to; (3) require any
consent, approval, order, authorization, license or permit from, or notice,
registration or filing with, any third party (including any domestic or foreign
governmental, judicial or regulatory authority or entity) that it has not
already obtained or will obtain prior to such transaction.
Supplier Additional Warranties. In addition, you represent and warrant to us
that:
Goods. You further represent and warrant that Goods, in the form and condition
supplied by you and the intended use thereof:

  •   Specifications, etc. Conform to the Specifications, [...***...], are free
from defects, and free from all liens and encumbrances when sold to us;     •  
Law. Comply with all applicable Laws;     •   Non-Infringement. Do not infringe,
violate or misappropriate any Intellectual Property of any third party;     •  
Human Consumption. For Goods intended for human consumption (or ingredients
therefore):

  •   Are fit for human consumption,     •   Fully comply with all applicable
food and health Laws (including for the Delivery Location),     •   Are not
contaminated in any way, and     •   Do not comprise nor are derived from any
genetically modified organisms or products.

  •   Bioterrorism Act. You warrant that as applicable all of your facilities
relating to any Goods shipped within or to the USA are and at all times during
the Term shall remain properly registered under the U.S. Bioterrorism
Preparedness and Response Act of 2002, as may be amended, and regulations
pursuant to such act (the “Bioterrorism Act”), and you shall provide the
applicable registration numbers of such facilities to us upon request along with
evidence satisfactory to us of such registration (including, without limitation,
copies of registration confirmations). You warrant that all necessary actions
for the importation of the Goods into the USA under the Bioterrorism Act shall
be taken by you in the manner and time periods required by the Bioterrorism Act.
You warrant that you are in full compliance with all records maintenance
requirements pursuant to the Bioterrorism Act as applicable.

Notice. You will promptly notify us if you have knowledge of any failure to meet
these warranties.
Warranty Exclusions. In no event shall Supplier incur any liability under these
warranties where such liability is directly attributable to Purchaser’s packing,
sorting or distribution, or where the Goods are exported, in an empty or filled
state, to a foreign country, unless a special warranty has been specifically
approved in writing by Supplier to cover such exported Goods, or as a result of
improper capping, closing,
*** CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



crimping, filling and gassing operations, provided the Goods are within
Specification and except to the extent Supplier has breached a warranty, caused
or contributed to the liability.
IN VIEW OF THE ABOVE EXPRESS WARRANTIES, SUPPLIER MAKES NO OTHER WARRANTY
EXPRESS OR IMPLIED IN FACT OF BY LAW.
HUMAN RIGHTS AND ETHICAL TRADING. We have adopted a Human Rights and Ethical
Trading Policy and an Environmental Policy. These are available at
www.cadburyschweppes.com and are incorporated herein by reference. We integrate
these standards and commitments into the way we run our businesses globally to
address such concerns. You represent and warrant that you will review and adhere
to these policies. You are required to achieve high ethical and environmental
standards and social responsibility in your business practices and production
supplies.
INDEMNIFICATION.
General Indemnity. [...***...]
Infringement. [...***...]
Indemnification Procedures. We will (1) promptly notify you of any Claim,
(2) give you a reasonable opportunity to defend and/or settle the Claim at your
own expense, and (3) not settle any Claim without your prior written consent.
You must, however, provide us with written assurance of your obligation and
ability to pay such Claim (whether through insurance or otherwise). Each party
will assist the other as reasonably requested to properly and adequately defend
such Claims. Our failure or delay in providing prompt notice and assistance will
not, however, affect your obligations under this Section, except to the extent
you are materially prejudiced thereby. We may also, at our expense, participate
with our own counsel in the settlement or defense of the Claim.
As used in this Indemnification Section:
“Claims” means claims, demands, suits, proceedings, or actions, judgments,
decrees, losses, damages, costs, penalties, fines, liabilities or expenses
(including court costs, litigation expenses and attorneys’ fees) incurred by or
brought or recovered against us .
“indemnify” means “indemnify, defend and hold harmless”.
“us”, “our”, “we” means and includes Purchaser and its Affiliates, and their
respective agents, officers, directors, employees and representatives.
INSURANCE. You will maintain, at your expense, during the Term and 12 months
after, the following insurance:

  •   [...***...]     •   [...***...]     •   [...***...]

You must provide us with a certificate of insurance evidencing such coverage
within ten (10) days of the execution of this Agreement. We must be notified at
least 30 days prior to any cancellation, non-renewal or material change to this
coverage. [...***...]
*** CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



[...***...]
INTELLECTUAL PROPERTY
The intellectual property belonging to each party at the commencement of this
Agreement shall remain the intellectual property of such party and to the extent
that any new intellectual property is conceived by the parties during the Term
of this Agreement and pursuant to this Agreement, the parties agree to meet and
confer to determine ownership and license rights with respect to such
intellectual property.
FURNISHED EQUIPMENT AND MATERIALS. Any equipment or materials we furnish or
specifically pay for, for your use in connection with this Agreement, will
remain our sole property and must be clearly identified as such. You may only
use such equipment or materials in your performance of this Agreement. We may
remove them upon demand and you must promptly return them to us once this
Agreement ends. You are responsible for all loss or damage (normal wear and tear
excepted) and must insure such equipment or materials on a replacement cost
basis.
TERMINATION.
Either party may terminate this Agreement by giving 30 days notice to the other
party, without limiting any other rights and remedies therein, if any of the
following occur:

  •   The other party breaches any material term, representation, warranty or
obligation hereunder, and does not cure such to the terminating party’s
reasonable satisfaction within 30 days after notice, or if such breach cannot be
cured within such 30 day period, the other party does not commence and
diligently pursue such cure within such 30 day period.     •   The other party
enters Bankruptcy.     •   The other party, or any transaction, transfers (or
attempts to, purports to, or in effect does so transfer) any rights or
obligations hereunder (or control thereof), except as expressly permitted
herein.     •   The other party (or its employee, contractor, officer or agent)
has engaged in fraud, dishonesty or any other serious misconduct in the
performance of this Agreement, in the terminating party’s reasonable opinion.  
  •   Any court, tribunal or government agency requires, directly or indirectly,
any modification of this Agreement or either party’s performance hereunder to
the terminating party’s detriment.     •   Such party elects to terminate under
any other provision herein that expressly allows it to do so.

In each case, the terminating party must notify the other party in writing
including the date of termination.
Obligation to Cooperate/Transition Period. Upon expiration of this Agreement or
in the event that either party gives notice of termination as provided herein,
each party shall ensure that all Confidential Information and materials of the
other party that are in its possession or control or the possession or control
or its employees, agents, contractors or subcontractors, are transferred,
assigned and made available to the other party in a timely manner, and in no
event later than sixty (60) days from the date of expiration or termination. If
either party gives notice of termination as provided herein, Purchaser shall
purchase Supplier’s inventory of Goods, not to exceed a normal quantity of
inventory for 90 days.
Effect of Termination. Upon termination or expiration of this Agreement without
limiting a party’s remedies and damages for breach, neither party will have any
further obligation or liability to the other hereunder for future performance
hereof, except under those provisions surviving by the terms of this Agreement.
FORCE MAJEURE. Neither party will be liable for any delay or failure to perform
hereunder (other than obligations of payment) to the extent caused by natural
disaster, fire, explosion, war, terrorism, government actions, labor
disturbances or other circumstances beyond its reasonable control and without
its fault or negligence. The affected party will immediately notify the other
party and must use reasonable commercial efforts to resume performance.
[...***...]
*** CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



CONFIDENTIALITY.
General Requirements. Each party (and its permitted Representatives) must keep
the other’s Confidential Information confidential and may not use it except for
the purposes of this Agreement (the “Permitted Use”) nor copy, reproduce,
distribute or disclose it, or allow access to it, to any third party in any
manner. In protecting the other party’s Confidential Information from
unauthorized access, the parties must use a level of care and effort that is, at
minimum, equal to that (1) it uses to protect its own similar information, and
(2) in any event, a reasonable degree of care and effort.
Representatives. A party may disclose and allow access to Confidential
Information to its Representatives in a secure manner, but only if the
Representative needs to know that Confidential Information for the Permitted
Use; and is advised of, and agrees in writing to be bound by, this Agreement’s
terms. The party will, however, remain responsible for any breach of this
Agreement or unauthorized disclosure by its Representatives.
Exceptions. These restrictions will not apply to Confidential Information to the
extent it is:

  •   specifically consented to be disclosed or otherwise by the owning party in
writing;     •   in the public domain without the receiving party’s or its
Representatives’ fault, action or omission;     •   rightfully obtained on a
non-confidential basis before disclosure hereunder;     •   rightfully obtained
on a non-confidential basis from a third party without, to the receiving party’s
knowledge, the third party violating any obligation to the owning party; or    
•   required to be disclosed by law or court order; provided that the party
must:

  •   Promptly notify the owning party in writing;     •   Cooperate in the
owning party seeking a protective order, confidential treatment or other
appropriate         remedy; and     •   Furnish only the legally required
portion of the Confidential Information.

Remedies. Each party agrees that if it breaches this Confidentiality Section,
the other party would be irreparably and immediately harmed and monetary damages
would not be an adequate remedy. Therefore, the harmed party will be entitled to
seek injunctive relief and/or to compel specific performance to enforce the
obligations set forth herein. This is in addition to damages and any other
remedy that party may be entitled to under law or equity. The breaching party
will reimburse the other for all costs and expenses, including reasonable
attorney’s’ fees, it incurs in enforcing the breaching party’s obligations
hereunder.
Return of Confidential Information. Upon request, each party will promptly
return (or destroy with the other party’s consent) all copies of the other’s
Confidential Information in its possession or control. However, returning and/or
destroying said Confidential Information will not relieve a party’s obligations
under this Confidentiality Section.
Definitions.
“Confidential Information” means any and all:

  •   Of a party’s (and its Affiliates’) materials and information furnished to
or accessed by the other party (or its Representatives) in connection with this
Agreement (including, formulae, methods, know how, processes, designs,
functional specifications and customer, product, employee, supplier, marketing,
sales, financial, pricing, and other information concerning business operations,
practices, activities and other information) identified as, or by its nature and
content should reasonably be understood as, confidential or proprietary;     •  
analyses, compilations, data or other documents that either party or its
Representatives prepare that contain or are based upon any Confidential
Information; and     •   terms of this Agreement.         (in each case, whether
furnished, accessed or prepared before or after this Agreement).

“Representatives” means an entity’s directors, officers, employees, agents or
representatives with a need to know (including attorneys, accountants,
consultants and financial advisors).

 



--------------------------------------------------------------------------------



 



Use of Name. You may not use our name for your own advertising or other purposes
without our prior review of and written consent to such use. If we consent to
such use, you may use such only in accordance with the approved manner and we
may revoke such consent for any reason upon written notice to you for any
continued use.
CONFLICT OF INTEREST. Neither party’s employees may receive or provide any gift
(monetary or not) from or to any source (whether the party, its Affiliates or
its employees) in connection with this Agreement. Any question concerning
acceptable conduct of either party’s employees should be brought to the
attention of the President of each party.
FURTHER ASSURANCES. Each party will take, or cause to be taken, any other action
that may be reasonably necessary to effect the transactions contemplated by this
Agreement.
MISCELLANEOUS. With respect to this Agreement:

•   [...***...]   •   Binding Agreement. The parties and their successors and
permitted assigns will be bound and benefited.   •   Third Party Beneficiaries.
No one will be a third party beneficiary (except as the Indemnification Section
provides).   •   Entire Agreement. The terms of this Agreement shall be deemed
accepted by Supplier at Supplier’s written agreement to be bound by these terms.
This Agreement and any other documents expressly incorporated by reference
constitute the parties’ entire understanding on these matters and supersede any
prior understanding or agreement. To the extent of conflict, the provisions of
the following documents will control in the following order: the letter
agreement, these Terms of Business and any other document (including any
invoice, billing statement, confirmation, receipt, bill of lading or other
similar document relating to any Goods rendered hereunder, subject to the
“Ordering” section above). This Agreement and all provisions herein may not be
waived, released, discharged, abandoned, or modified in any manner except by a
subsequent written instrument duly executed by the parties hereto.   •   Titles
and Headings. Titles and headings to sections herein are inserted for the
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.   •   Definitions.

General: The word “including” (in its various forms) means “including without
limitation.” Unless otherwise specifically indicated, the symbol “$” refers to
dollars of the United States of America.
“Affiliate” means an entity that, directly or indirectly, owns or controls, is
owned or is controlled by, or is under common ownership or control with another
person or entity. As used herein, “control” means the power to direct the
management or affairs of any entity, and “ownership” means the beneficial
ownership of 50% or more of the voting equity securities or other equivalent
voting interests of the entity.
“Bankruptcy” means an entity (1) makes an assignment for the benefit of
creditors; (2) files a voluntary petition in bankruptcy; (3) is adjudicated a
bankrupt or insolvent; files any petition or answer seeking reorganization,
arrangement, liquidation or similar relief; (4) or files an answer admitting the
material allegations of a petition against it for any such relief;
(5) dissolves, or ceases to do business; or (6) has any proceeding against it
seeking reorganization, arrangement, liquidation, or similar relief not
dismissed within 60 days after it begins.
“Intellectual Property” means any and all right, title, and interest in and to
any and all intellectual property, proprietary and other related rights
(including, but not limited to, inventions, work of authorship, patent
applications, patents, trade secrets, copyrights, trademarks, trade dress and
designs, industrial designs, domain names), whether registered or unregistered
(also including, where applicable, rights to enforce violations of rights of
publicity or privacy and rights against piracy, plagiarism, libel, slander,
defamation, unfair competition, idea misappropriation or breach of any
confidentiality obligation or other contractual rights).
*** CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



“Laws” means all applicable laws of the jurisdiction in which Purchaser is
located or is otherwise subject including all federal, state, provincial,
municipal and local laws, statutes, legislation, regulations, rules and codes.

•   Expenses. Except as otherwise stated, the parties will bear their own costs
and expenses.   •   Applicable Law. The laws of New York will govern
construction, interpretation and enforcement of this Agreement, without regard
to principles of conflict or choice of law provisions. Each party consents to
personal jurisdiction and venue in New York or Delaware federal or Delaware
state courts.   •   Controlling Language. This Agreement and any other documents
expressly incorporated by reference shall be written and construed in the
English language. In the event of a discrepancy between the English language
version of the Agreement and any translated versions thereof, the English
language version shall govern.   •   Notices. Notices must be in writing and
either (1) hand-delivered, or sent by (2) prepaid certified mail (return receipt
requested), (3) nationwide overnight courier or (4) confirmed facsimile
transmission, to the attention of the officer signing the Agreement in
accordance with the address and facsimile information provided on the signature
page herein. Notices will be effective upon receipt.   •   Parties’
Relationship. The parties are independent contractors, and shall not be deemed
an agent, partner, co-employer, joint employer or employee of the other. Neither
party has any right or any other authority to enter into any contract or
undertaking in the name of or for the account of the other or to assume or
create any obligation of any kind, express or implied, on behalf of the other,
nor will the acts or omissions of either party hereto create any liability for
the other. Supplier shall have exclusive control and direction of Supplier’s
employees engaged in performance hereunder. Supplier assumes full responsibility
for the payment of local, state, provincial and federal payroll taxes or
contributions or taxes for unemployment insurance, old age pensions, worker’s
compensation, or other Social Security and related protection with respect to
Supplier’s employees engaged in the performance hereunder and agrees to comply
with applicable rules and regulations promulgated under such laws.   •  
Severability. If any one or more of the provisions contained in this Agreement,
in whole or in part, is for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the validity of any remaining provision or portion thereof, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had not been contained herein.   •   Survival. The following
provisions shall survive the termination or expiration of this Agreement:
Warranties, Indemnification, Insurance, Intellectual Property, Confidentiality
and any other provision of this Agreement or obligation of a party which
expressly or by its nature or context arises at, or is intended to continue
beyond termination or expiration, will so survive.   •   Setoff. Each party may
set off any amount owed to it by the other party against any amount it owes to
the other party under this Agreement.   •   Cumulative Remedies. Except where
specifically stated otherwise, a party’s rights and remedies under this
Agreement or at law or in equity are, to the extent permitted by law, cumulative
and not exclusive of any other right or remedy now or hereafter available under
this Agreement or at law or in equity. Neither asserting a right nor employing a
remedy shall preclude the concurrent assertion of any other right or employment
of any other remedy.   •   Waiver. The delay in or failure of any party hereto
to enforce at any time any of the provisions of this Agreement shall in no way
be construed to be a waiver of any such provision, or in any way to affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.  
•   Counterparts. This Agreement may be executed in multiple counterparts, each
of which will be deemed an original, but all of which will constitute one and
the same Agreement. Signature pages from any counterpart may be appended to any
other counterpart to assemble fully executed counterparts. Counterparts of this
Agreement also may be exchanged via fax, and a faxed signature will be deemed an
original for all purposes.   •   UN Convention on the International Sale of
Goods. The United Nations Convention on Contracts for the International Sale of
Goods is specifically excluded from application to this Agreement.   •  
[...***...]

*** CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



Each party hereby agrees to the above by having a duly authorized officer sign
below and returning an executed copy to the other via facsimile at the below fax
number.

                             
 
                            ACCEPTED AND AGREED:

Purchaser(s):       ACCEPTED AND AGREED:

Supplier:    
 
                            American Bottling Company
(Purchaser Name)       CROWN Cork & Seal USA, Inc.
(Supplier Name)    
 
                            By:   /s/ Derry Hobson       By:   /s/ Thomas T.
Fischer                          
 
  Name:
Title:
Date:   Derry Hobson
EVP
4-7-2009           Name:
Title:
Date:   Thomas T. Fischer
Vice-President Sales & Marketing
4/8/2009    
 
                            Address for Legal Notices:
Dr Pepper Snapple Group, Inc.
900 King Street
Rye Brook, NY 10573
Fax: 914-612-6302
Attn: Lisa M. Dalfonso, VP Assistant General
Counsel       Address for Legal Notices:
CROWN Cork & Seal USA, Inc.
One Crown Way
Philadelphia, PA 19154-4599
Fax: 215-698-6061
Attn: General Counsel    
 
                             
Address for Business Notices:
Dr Pepper Snapple Group, Inc.
5301 Legacy Drive
Plano, TX 75024
Fax: 972-673-6922
Attn: Jose Feito, VP Supply Chain Procurement       Address for Business
Notices:
CROWN Cork & Seal USA, Inc.
One Crown Way
Philadelphia, PA 19154-4599
Fax: 215-698-6061
Attn: General Counsel    

 